Case: 15-50209      Document: 00513265335         Page: 1    Date Filed: 11/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 15-50209                            November 10, 2015
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CANDELARIO TRUJEQUE-NOVELO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:14-CR-361-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Candelario Trujeque-Novelo appeals his 54-month, above-Guidelines
sentence of imprisonment following his guilty plea to illegal reentry into the
United States following previous deportation. Trujeque-Novelo argues that
that the 54-month sentence is substantively unreasonable because it is greater
than necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a).
Specifically, Trujeque-Novelo contends that the district court assigned too


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50209     Document: 00513265335    Page: 2    Date Filed: 11/10/2015


                                 No. 15-50209

much weight to his dated criminal history, failed to consider his avoidance of
non-immigration offenses since 1995, and did not adequately consider his age
of 65.
         We review the district court’s non-Guidelines sentence for abuse of
discretion under the totality of the circumstances. See Gall v. United States,
522 U.S. 38, 51 (2007); United States v. Gerezano-Rosales, 692 F.3d 393, 400
(5th Cir. 2012). The record reflects that the district court properly considered
the § 3553(a) factors.    The district court acknowledged Trujeque-Novelo’s
argument that some of his convictions were dated and noted that his age is a
factor it usually considers in favor of mitigation.         The district court,
nevertheless, determined that an upward variance was appropriate to address
Trujeque-Novelo’s underrepresented criminal history category and “pattern of
recidivism.”     Trujeque-Novelo had 15 prior convictions, including two
convictions for aggravated assault with a deadly weapon and seven
immigration-related convictions. Two lengthy sentences for prior convictions
of illegal reentry following deportation did not deter Trujeque-Novelo from
committing the same crime again. Under the totality of the circumstances, the
district court did not abuse its discretion in imposing this sentence.
         AFFIRMED.




                                       2